                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SOUTHEASTERN PENNSYLVANIA                  :
TRANSPORTATION AUTHORITY,                  :
    Plaintiff                              :
                                           :      No. 1:12-cv-00993
      v.                                   :
                                           :      (Judge Kane)
ORRSTOWN FINANCIAL SERVICES,               :
INC., et al.,                              :
       Defendants                          :

                                       ORDER

      AND NOW, on this 12th day of February 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT Plaintiff SEPTA’s Motion to

Compel Production of Documents (Doc. No. 157), is DENIED.


                                                s/ Yvette Kane
                                               Yvette Kane, District Judge
                                               United States District Court
                                               Middle District of Pennsylvania
